DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8, 10-32, 46, 48, 50-52, 54-56, and 58-60 are pending in the application.  Claims 9, 33-45, 47, 49, 53, and 57 were previously cancelled by Applicant.  
	Claims 3-8 and 10-32 were previously withdrawn from current consideration as being drawn to a non-elected species.
	In Applicant’s most recent response filed 07 July 2022, claims 1, 48, 55, and 60 were amended.  These amendments have been entered. 
Claims 1-2, 46, 48, 50-52, 54-56, and 58-60 remain under current consideration by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 46, 48, 50-52, 54-56, and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow (US Patent 3,960,637) in view of Schmidt (US Patent 6,849,150).
	Re Claim 1:  Ostrow discloses an apparatus (see Figs. 3 and 4), comprising: 
a component (comprising mounting blocks 34) including a first node segment (mounting block 34 on the left-hand side of Fig. 3; see annotated Fig. 3 in Figs. A and B below) at least partially defining a socket (the socket being defined as the gap between mounting blocks 34, specifically formed at the “2nd, 3rd, 4th, and 6th interface” locations shown in Fig. D below), the socket having a profile; 
a panel (12B) having an end portion (at 12B; Fig. 4) positioned within the socket, wherein the end portion has a profile that is smaller than the profile of the socket (at least at the widest extent of the socket 20; see enlarged Fig. 4 in Fig. B below) prior to being positioned within the socket, the panel including a first side (for example, the left-hand side, as shown in Figs. 3 and 4) and a second side (for example, the right-hand side, as shown in Figs. 3 and 4) opposite the first side; 
the first node segment (34) having a first interface with the first side of the panel (12B); 
an extrusion member (14B) having a first extrusion outer wall (see annotated Fig. 4 in Fig. B below) connected with the first node segment and a first extrusion inner wall (see annotated Fig. 4 in Fig. B below) connected to the panel (12B), and wherein the extrusion member further includes an extrusion member end (see annotated Fig. 3 in Fig. A below) having an internal extrusion member socket (between the “1st extrusion inner wall” and the “2nd extrusion inner wall” in Fig. B below; see Fig. A below) sized to receive the end portion of the panel (12B), wherein the extrusion member end is sized to fit within the socket (specifically at the “1st step” and the “3rd interface location” shown in Fig. D below) of the first node segment between the first node segment and the panel; 
a first adhesive (the adhesive at surface 26; Fig. 4; “In uniting an edge margin to the flange element, an adhesive also may be employed.”; see Col. lines 31-48) applied at a first interface location (at 26 in Fig. 4; see “1st interface location” in the annotated enlarged portion of Fig. 3 in Fig. D below) between the end portion of the first side of the panel (12B) and the first extrusion inner wall to adhere the first side of the panel to the extrusion member; 
a second adhesive (the adhesive applied between the left-hand mounting block 34 and the panel 12B; “the ends of a component may be reinforced as by mounting blocks 34  … These may be secured in place, as with an adhesive”; see Col. 4 lines 8-14) separate from the first adhesive applied at a second interface location (at the left-hand mounting block 34 and the left-hand surface of panel 12B; see “2nd interface location” in the annotated enlarged portion of Fig. 3 in Fig. D below) between a body portion of the first side of the panel (12B) and the first node segment (left-hand mounting block 34) to adhere the first side of the panel to the first node segment; and 
a third adhesive (the adhesive applied between the left-hand mounting block 34 and the flange element 14B; “the ends of a component may be reinforced as by mounting blocks 34  … These may be secured in place, as with an adhesive”; see Col. 4 lines 8-14) applied at a third interface location (see “3rd interface location” in the annotated enlarged portion of Fig. 3 in Fig. D below) between the first extrusion outer wall and the first node segment to adhere the extrusion member to the first node segment.

    PNG
    media_image1.png
    454
    731
    media_image1.png
    Greyscale

Fig. A

    PNG
    media_image2.png
    302
    728
    media_image2.png
    Greyscale

Fig. B


    PNG
    media_image3.png
    631
    700
    media_image3.png
    Greyscale

Fig. C


    PNG
    media_image4.png
    702
    780
    media_image4.png
    Greyscale

Fig. D
Ostrow fails to disclose wherein each of the first, second, and third adhesives is an adhesive patch. 
Schmidt discloses an apparatus (see Fig. 9A), comprising a component (pre-form 14; Fig. 4) having a socket (located between legs 15); a panel (12) having an end portion (the lower end in Fig. 9A) positioned within the socket; and an adhesive (comprising adhesive film 16; see Fig. 9A) between the end portion of the panel (12) and the socket to adhere the panel (12) to the component (14) at an interface location; and further wherein the adhesive comprises an adhesive patch (adhesive “film” 16) applied at the interface location to adhere the panel to the component, for the purpose of easily providing adhesive at the interface location.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Ostrow such that each of the first and second adhesive is an adhesive patch, as taught by Schmidt, for the purpose of easily providing adhesive at the interface location. 
Re Claim 2:  Ostrow, as modified in view of Schmidt above, discloses an apparatus, wherein the panel is additively manufactured (see note below).
[Examiner notes that the limitation “additively manufactured” amounts to a product-by-process limitation.  As stated in MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, even though Schmidt does not explicitly state that the panel (12) is additively manufactured, since its structure would be able to be manufactured by such a process, this limitation fails to patentably distinguish the claimed subject matter over that of the prior art.]
Re Claim 46:  Ostrow further discloses an apparatus, further comprising: 
a second node segment (the right-hand mounting block 34; see annotated Fig. 3 in Figs. A and B above) interfacing with the second side (the right-hand side) of the panel (12B); and
a fourth adhesive (the adhesive applied between the right-hand mounting block 34 and the panel 12B; see Col. 4 lines 8-14) applied at a fourth interface location (at the right-hand mounting block 34 and the right-hand surface of panel 12B; see “4th interface location” in the annotated enlarged portion of Fig. 3 in Fig. D above) between the second node segment and the panel to adhere the second side of the panel to the second node segment.
Ostrow fails to disclose wherein the fourth adhesive is an adhesive patch. 
Schmidt discloses an apparatus (see Fig. 9A), comprising a component (pre-form 14; Fig. 4) having a socket (located between legs 15); a panel (12) having an end portion (the lower end in Fig. 9A) positioned within the socket; and an adhesive (comprising adhesive film 16; see Fig. 9A) between the end portion of the panel (12) and the socket to adhere the panel (12) to the component (14) at an interface location; and further wherein the adhesive comprises an adhesive patch (adhesive “film” 16) applied at the interface location to adhere the panel to the component, for the purpose of easily providing adhesive at the interface location.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Ostrow such that the third adhesive is an adhesive patch, as taught by Schmidt, for the purpose of easily providing adhesive at the interface location.
Re Claim 48:  Ostrow further discloses an apparatus, wherein the first node segment (left-hand mounting block 34; Fig. 4; see Figs. A and B above) and the second node segment (right-hand mounting block 34; Fig. 4; see Figs. A and B above) each include a recessed area (at the “1st step” and the “2nd step”; see the annotated enlarged portion of Fig. 3 in Fig. D above), wherein and end of the extrusion member (14B) is fixed within the recessed area.
Re Claim 50:  Ostrow further discloses an apparatus, further comprising:
a fifth adhesive applied at a fifth interface location (see “5th interface location” in the annotated enlarged portion of Fig. 3 in Fig. D above) between the end portion of the panel (12B) and a second extrusion inner wall (see annotated Fig. 4 in Fig. D above) of the extrusion member (14B) to adhere the second side of the panel to the extrusion member (14B).
Ostrow fails to disclose wherein the fifth adhesive is an adhesive patch. 
Schmidt discloses an apparatus (see Fig. 9A), comprising a component (pre-form 14; Fig. 4) having a socket (located between legs 15); a panel (12) having an end portion (the lower end in Fig. 9A) positioned within the socket; and an adhesive (comprising adhesive film 16; see Fig. 9A) between the end portion of the panel (12) and the socket to adhere the panel (12) to the component (14) at an interface location; and further wherein the adhesive comprises an adhesive patch (adhesive “film” 16) applied at the interface location to adhere the panel to the component, for the purpose of easily providing adhesive at the interface location.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Ostrow such that the fifth adhesive is an adhesive patch, as taught by Schmidt, for the purpose of easily providing adhesive at the interface location.
Re Claims 51-52:  Ostrow further discloses an apparatus, further comprising:
further comprising: a fifth adhesive applied at a fifth location (see “6th interface location” in the annotated enlarged portion of Fig. 3 in Fig. D above) location between a second extrusion outer wall (see annotated Fig. 4 in Fig. B above) of the extrusion member (14B) and the second node (right-hand mounting block 34) to adhere the second node segment to the extrusion member (as is required by claim 51);
wherein the fourth interface location and the fifth interface location (“6th interface location” in annotated enlarged Fig. 3 in Fig. D above) are separated by a step (see “2nd step” in annotated enlarged Fig. 3 in Fig. D above) in the second node segment (as is required by claim 52);
Ostrow fails to disclose wherein the fifth adhesive is an adhesive patch. 
Schmidt discloses an apparatus (see Fig. 9A), comprising a component (pre-form 14; Fig. 4) having a socket (located between legs 15); a panel (12) having an end portion (the lower end in Fig. 9A) positioned within the socket; and an adhesive (comprising adhesive film 16; see Fig. 9A) between the end portion of the panel (12) and the socket to adhere the panel (12) to the component (14) at an interface location; and further wherein the adhesive comprises an adhesive patch (adhesive “film” 16) applied at the interface location to adhere the panel to the component, for the purpose of easily providing adhesive at the interface location.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Ostrow such that the fifth adhesive is an adhesive patch, as taught by Schmidt, for the purpose of easily providing adhesive at the interface location.
Re Claim 54:  Ostrow further discloses an apparatus, wherein the second interface location and the third interface location are separated by a step (see “1st step” in the annotated enlarged Fig. 3 in Fig. D above) in the first node segment.
Re Claims 55-56:  Ostrow further discloses an apparatus, further comprising:
a fifth adhesive applied at a fifth interface location (see “5th interface location” in the annotated enlarged portion of Fig. 3 in Fig. D above) between an end portion of the second side of the panel (12B) and a second extrusion inner wall to adhere the second side of the panel to the extrusion member (14B); and a sixth adhesive applied at a sixth interface location (see “6th interface location” in the annotated enlarged portion of Fig. 3 in Fig. D above) between the second node segment and a second extrusion outer wall of the extrusion member (14B) to adhere the second node segment to the extrusion member (as is required by claim 55);
wherein the second interface location and the third interface location are separated by a first step (see “1st step” in annotated enlarged portion of Fig. 3 in Fig. D above) in the first node segment; and wherein the fourth interface location and the sixth interface location are separated by a second step (see “2nd step” in annotated enlarged portion of Fig. 3 in Fig. D above) in the second node segment (as is required by claim 56).
Ostrow fails to disclose wherein each of the fifth adhesive and the sixth adhesive is an adhesive patch. 
Schmidt discloses an apparatus (see Fig. 9A), comprising a component (pre-form 14; Fig. 4) having a socket (located between legs 15); a panel (12) having an end portion (the lower end in Fig. 9A) positioned within the socket; and an adhesive (comprising adhesive film 16; see Fig. 9A) between the end portion of the panel (12) and the socket to adhere the panel (12) to the component (14) at an interface location; and further wherein the adhesive comprises an adhesive patch (adhesive “film” 16) applied at the interface location to adhere the panel to the component, for the purpose of easily providing adhesive at the interface location.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Ostrow such that each of the fifth adhesive and the sixth adhesive is an adhesive patch, as taught by Schmidt, for the purpose of easily providing adhesive at the interface location.
Re Claim 58:  Ostrow, as modified in view of Ostrow for claim 1 above, discloses an apparatus, wherein the first interface location (see annotated enlarged portion of Fig. 3 in Fig. D above) extends along a first plane, and wherein the first adhesive patch is adjacent to the second adhesive patch along the first plane.
Re Claim 59:  Ostrow, as modified in view of Ostrow for claim 1 above, discloses an apparatus significantly as claimed except it does not explicitly disclose wherein the first and second node segments, the panel, and the extrusion member respectively have different coefficients of thermal expansion, wherein the first adhesive patch corresponds to a first temperature group, wherein the second adhesive patch corresponds to a second temperature group, wherein the third adhesive patch corresponds to a third temperature group, wherein the first temperature group is configured to be heated at a first time, the second temperature group is configured to be heated at a second time, and the third temperature group is configured to be heated at a third time.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Ostrow such that the first and second node segments, the panel, and the extrusion member respectively have different coefficients of thermal expansion, wherein the first adhesive patch corresponds to a first temperature group, wherein the second adhesive patch corresponds to a second temperature group, wherein the third adhesive patch corresponds to a third temperature group, wherein the first temperature group is configured to be heated at a first time, the second temperature group is configured to be heated at a second time, and the third temperature group is configured to be heated at a third time, for the purpose of providing a joint between differing materials, and since such a modification would merely require the selection of known materials and thus would be considered a design consideration within the skill of the art.
Re Claim 60:  Ostrow further discloses an apparatus, further comprising: 
a second node segment (the right-hand mounting block 34; see annotated Fig. 3 in Figs. A and B above) having a second interface with the second side of the panel (12B), wherein the second node segment further defines the socket; 
a fourth adhesive applied at a fourth interface location (see “4th interface location” in the annotated enlarged portion of Fig. 3 in Fig. D above) between the second node segment and a body portion of the second side of the panel to adhere the second side of the panel to the second node segment; 
a fifth adhesive applied at a fifth interface location (see “5th interface location” in the annotated enlarged portion of Fig. 3 in Fig. D above) between an end portion of the second side of the panel and a second extrusion inner wall to adhere the second side of the panel to the extrusion member; 
a sixth adhesive applied at a sixth location (see “6th interface location” in the annotated enlarged portion of Fig. 3 in Fig. D above) location between the second node segment and a second extrusion outer wall of the extrusion member to adhere the second node segment to the extrusion member; and 
wherein, at a first end, the first node segment and the second node segment each respectively include a plurality of internal walls that cooperate to define a recessed area (at the “1st step” and the “2nd step”; see annotated enlarged portion of Fig. 3 in Fig. D above) within which an end of the extrusion member (14B) is fixed.
Ostrow fails to disclose wherein each of the fourth adhesive, the fifth adhesive, and the sixth adhesive is an adhesive patch. 
Schmidt discloses an apparatus (see Fig. 9A), comprising a component (pre-form 14; Fig. 4) having a socket (located between legs 15); a panel (12) having an end portion (the lower end in Fig. 9A) positioned within the socket; and an adhesive (comprising adhesive film 16; see Fig. 9A) between the end portion of the panel (12) and the socket to adhere the panel (12) to the component (14) at an interface location; and further wherein the adhesive comprises an adhesive patch (adhesive “film” 16) applied at the interface location to adhere the panel to the component, for the purpose of easily providing adhesive at the interface location.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Ostrow such that each of the fourth adhesive, the fifth adhesive, and the sixth adhesive is an adhesive patch, as taught by Schmidt, for the purpose of easily providing adhesive at the interface location.

Response to Arguments
Applicant's arguments filed 07 July 2022 with respect to the previously set-forth 35 USC 112 rejections are persuasive.  Accordingly, the 35 USC 112 rejections have been overcome.
Applicant's arguments filed 07 July 2022 with respect to the prior art rejections have been fully considered but they are not persuasive for at least the following reasons:
	Applicant has argued that Ostrow and Schmidt fail to disclose the following newly-added limitation of claim 1 
wherein the extrusion member further includes an extrusion member end having an internal extrusion member socket sized to receive the end portion of the panel, wherein the extrusion member end is sized to fit within the socket of the first node segment between the first node segment and the panel
	Examiner disagrees with this assertion that Ostrow does not disclose this limitation.  Applicant’s argument amounts to a mere assertion that the references fail to disclose this limitation, without any supporting explanation or evidence to back up this assertion.  As discussed in the prior art rejection above, Ostrow discloses that the extrusion member (14B) further includes an extrusion member end (see annotated Fig. 3 in Fig. A above) having an internal extrusion member socket (between the “1st extrusion inner wall” and the “2nd extrusion inner wall” in Fig. B below; see Fig. A above) sized to receive the end portion of the panel (12B), wherein the extrusion member end is sized to fit within the socket (specifically at the “1st step” and the “3rd interface location” shown in Fig. D above) of the first node segment between the first node segment and the panel.  Accordingly, Applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678